*426Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered September 23, 2002, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People offered evidence at trial that property recently stolen in a burglary was found both in the personal possession of the defendant and in the possession of another with whom he had acted in concert to commit the crime. Therefore, the trial court properly instructed the jury that it could infer from the defendant’s recent and exclusive possession of the fruits of the crime that he was guilty of both burglary and criminal possession of stolen property, or simply of criminal possession of stolen property alone (see People v Galbo, 218 NY 283, 290 [1916]; People v Baskerville, 60 NY2d 374 [1983]; People v Harris, 304 AD2d 839 [2003]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.